EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in the attached proposed Examiner’s Amendment with the changes by email from Ebenesar Thomas (62,499) on December 22, 2021.






















Claims
1. (Currently Amended)	A base station comprising:
a memory storing instructions; and
at least one processor configured to process the instructions to:
determine a periodicity (T) related to a time period between respective starting subframes for search spaces, and	 transmit, to  a user equipment (UE), a radio resource control (RRC) message including a parameter indicating a max number of repetition for the search spaces (Rmax) and a parameter representing a factor (G), wherein the periodicity (T) is represented by a mathematical expression:
	T = Rmax * G, 
wherein the factor G corresponds to a starting subframe configuration for Physical Downlink Control Channel (PDCCH) user-specific search space. 

2. (canceled).

3. (Previously Presented)	The base station according to claim 1, wherein the parameter Rmax is given by a higher layer parameter mPDCCH-NumRepetition and the factor G is given by a higher layer parameter mPDCCH-startSF-CSS-RA-r13 or mPDCCH-startSF-UESS.

4. (Previously Presented)	The base station according to claim 1, wherein the parameter Rmax gives at least one of repetition levels r1, r2, r3 and r4, each level being selected from a set of R {1, 2, 4, 8, 16, 32, 64, 128, 256}.

5. (Previously Presented)	The base station according to claim 4, wherein relationships among the parameter Rmax and at least one of r1, r2, r3 and r4 are given by the following Table 1 representing determination of repetition levels.[Table 1] 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


6. (Previously Presented)	The base station according to claim 4, wherein the factor G comprises following types:		-a Type0-MPDCCH common search space if configured with modeA,		-a Type1-MPDCCH common search space, (CSS), 		-a Type2-MPDCCH common search space, and 		-a MPDCCH UE-specific search space.

7. (Previously Presented)	The base station according to claim 6, wherein relationships among the parameter Rmax and at least one of r1, r2, r3 and r4 are given by the following Table 2 representing determination of repetition levels for Type1-M-PDCCH CSS.[Table 2] 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


8. (Previously Presented)	The base station according to claim 1, wherein the at least one processor is further configured to process the instructions to determine a starting subframe of a search space using a formula:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
,
wherein nf corresponds to the system frame number, and ns corresponds to the slot number. 

9. (Currently Amended)	A user equipment (UE) configured to communicate with a base station, the UE comprising:	a memory storing instructions; and
at least one processor configured to process the instructions to: 
receive, from the base station, a radio resource control (RRC) message including a parameter indicating a max number of repetition for search spaces (Rmax) and a parameter representing a factor (G), wherein aperiodicity (T) is represented by a mathematical expression:
	T = Rmax * G, and
wherein the periodicity (T) is related to a time period between respective starting subframes for the search spaces, and 
wherein the factor G corresponds to a starting subframe configuration for Physical Downlink Control Channel (PDCCH) user-specific search space.

10. (canceled). 

11. (Previously Presented)	The UE according to claim 9, wherein the parameter Rmax is given by a higher layer parameter mPDCCH-NumRepetition and the factor G is given by a higher layer parameter mPDCCH-startSF-CSS-RA-r13 or mPDCCH-startSF-UESS.

12. (Previously Presented)	The UE according to claim 9, wherein the parameter Rmax gives at least one of repetition levels r1, r2, r3 and r4 , each level being selected from a set of R {1, 2, 4, 8, 16, 32, 64, 128, 256}.

13. (Previously Presented)	The UE according to claim 12, wherein relationships among the parameter Rmax and at least one of r1, r2, r3 and r4 are given by the following Table 3 representing determination of repetition levels.[Table 3] 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


14. (Previously Presented)	The UE according to claim 12, wherein the factor G comprises following types:		-a Type0-MPDCCH common search space if configured with modeA,		-a Type1-MPDCCH common search space, (CSS), 		-a Type2-MPDCCH common search space, and 		-a MPDCCH UE-specific search space.

15. (Previously Presented)	The UE according to claim 14, wherein relationships among the parameter Rmax and at least one of r1, r2, r3 and r4 are given by the following Table 4 representing determination of repetition levels for Type1-M-PDCCH CSS.[Table 4] 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


16. (Previously Presented)	The UE according to claim 9,
wherein a starting subframe of a search space is determined using a formula:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, 
wherein nf corresponds to the system frame number, and ns corresponds to the slot number.

17. (Previously Presented)	The UE according to claim 9, comprising a narrow bandwidth, low complexity and coverage enhanced machine-type communication, MTC device.

18. (Canceled).	

19. (Currently Amended)	A method performed by a base station, the method comprising:
determining a periodicity (T) related to a time period between respective starting subframes for search spaces, and 
 transmitting, to a user equipment (UE), a radio resource control (RRC) message including a parameter indicating a max number of repetition for the search spaces (Rmax) and a parameter representing a factor (G), [[,]] wherein the periodicity (T) is represented by a mathematical expression:
T = Rmax * G, 
wherein the factor G corresponds to a starting subframe configuration for Physical Downlink Control Channel (PDCCH) user-specific search space.

20. (Currently Amended)	A method performed by a user equipment (UE), the method comprising:	receiving, from a base station, a radio resource control (RRC) message including a parameter indicating a max number of repetition for search spaces (Rmax) and a parameter representing a factor (G), wherein aperiodicity (T) is represented by a mathematical expression:
	T = Rmax * G, and
wherein the periodicity (T) is related to a time period between respective starting subframes for the search spaces,
wherein the factor G corresponds to a starting subframe configuration for Physical Downlink Control Channel (PDCCH) user-specific search space.

21. (Canceled).










REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The combination of limitations involving “wherein said periodicity T is represented by a mathematical expression: T=Rmax*G where Rmax represent a maximum number of repetitions configured for the communication device UE and G represents a factor” among other things, are non-obvious over the prior art. The closest prior art Lee  teaches a method in which a start position for use in PDCCH search is generated directly from an initial input value based on an identification number  (Lee; [0070]). This is different from the present invention in that in the present invention, wherein said periodicity T is represented by a mathematical expression: T=Rmax*G where Rmax represent a maximum number of repetitions configured for the communication device UE and G represents a factor and therefore when combined with the rest of the limitations of the claims is non-obvious and allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
























CORRESPONDENCE INFORMATION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T/Examiner, Art Unit 2416 

/AJIT PATEL/Primary Examiner, Art Unit 2416